Citation Nr: 1622024	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-41 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, rated as 10 percent disabling prior to August 7, 2015 and 50 percent disabling from August 7, 2015.

2.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2015, the Veteran's bilateral pes planus was manifested by pain and swelling on use, marked pronation, and moderate tenderness.

2.  From August 7, 2015, the Veteran's bilateral pes planus is manifested by swelling on use, pain on use, characteristic callosities, and extreme tenderness of the plantar surfaces of the feet not improved with orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent, but no greater, for bilateral pes planus have been met prior to August 7, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  An increased rating greater than 50 percent for bilateral pes planus from August 7, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claims, the RO's letters dated in June 2009 and August 2009 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was provided with VA examinations addressing the severity of his bilateral pes planus in August 2009 and August 2015.  Review of the reports provided reflects that they are adequate in this case, as they were based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he is entitled to an increased rating greater than 10 percent for his service-connected bilateral pes planus prior to August 7, 2015, and a rating greater than 50 percent on and after August 7, 2015. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is currently evaluated as 10 percent disabling prior to August 7, 2015 under 38 C.F.R. 4.71a, Diagnostic Code 5276, and 50 percent disabling on and after August 7, 2015.  Diagnostic Code 5276 provides for a 10 percent disability rating for bilateral or unilateral pes planus when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.

In a July 2009 statement, the Veteran reported severe pain in his arches and feet.  He indicated that he tried to work through the pain, but that he felt that the tendons in his feet could snap at any moment.  He noted that he has to soak his feet to reduce swelling.

In August 2009, the Veteran underwent a VA examination.  He reported constant pain in the feet and ankles.  He described the pain as aching, sharp, and cramping, and reported that it was a seven or eight on a one to ten scale.  He indicated that the pain was exacerbated by physical activity and prolonged standing and relieved by taking Motrin.  He noted that he also experiences pain at rest.  The examiner stated that the Veteran had no weakness, stiffness, swelling, or fatigue while standing or walking.  The examiner also noted that treatment for the Veteran's condition included the use of arch supports and that he does not experience any overall functional impairment from his condition.  Physical examination showed the Veteran to be limping from foot pain.  Examination of the ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, erythema, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion of the right ankle showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no additional limitation of motion after repetitive range of motion.  Range of motion of the left ankle showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no additional limitation of motion after repetitive motion.  There was no evidence of deformity or ankylosis, and no additional limitation of range of motion of either ankle from pain, fatigue, weakness, lack of endurance, incoordination, or repetitive use.  Examination of the feet revealed no evidence of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  The Veteran did not require any assistive device for ambulation.  There was tenderness in both feet.  There was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability in either foot.  There was active motion in the metatarsalphalangeal joint of both the right and left great toe.  Palpation of the plantar surfaces of both the right and left feet showed moderate tenderness.  There was normal alignment of the Achilles tendon of each side with weightbearing and non-weightbearing.  Pes planus was present.  On the right, there was a slight degree of valgus, which could not be corrected by manipulation.  The right and left feet showed forefoot/midfoot mal-alignment of a slight degree which could not be corrected by manipulation.  There was deformity of marked pronation on both feet.  There was no pes cavus and no evidence of hammertoes.  Morton's metatarsalgia was not present and there was no evidence of hallux valgus or rigidus.  The examiner noted that the Veteran had limitations of standing and walking, as he was not able to stand or walk for more than 10 minutes.  The examiner indicated that the Veteran did not require any type of support with his shoes.  X-rays of the feet showed pes planus.  The diagnosis was bilateral pes planus.  With regard to the effect of the Veteran's pes planus upon his ability to perform physical and sedentary activities of employment, the examiner noted that the Veteran is limited in his ability to stand and walk any distance.

A September 2010 private treatment record notes the Veteran's reports of pain in the medial arch and medial side of the ankles.  The Veteran reported a history of using orthotics in the past as well as an over-the-counter brace.  The Veteran reported that he worked as a production specialist where he is on his feet most of the day.  Physical examination showed the Veteran to have a pes planovalgus foot type with prominent tuberosity of the navicular.  On weightbearing, there was complete collapse of the medial longitudinal arch with the calcanei sitting in about 5 degrees of valgus, bilaterally.  The Veteran had gastro soleal equinus to about 5 degrees of dorsiflexion.  There was no reduction in the arch on dorsiflexion of the hallux.  There was no significant crepitus noted on range of motion of the ankle, subtalar, or midtarsal joints, but excessive motion in the direction of eversion.  There was full muscle strength, and the Veteran was able to rise onto his tiptoes with his heels coming to the vertical position.  He remained maximally pronated throughout the gait cycle.  X-rays revealed a 0 degree calcaneal inclination angle with a very large gorilla form-type navicular with an accessory navicular which was quite large on both sides.  There was slight depression at the naviculocuneiform joint, bilaterally.  There were no real severe arthritic changes noted at the subtalar or midtarsal joints.  The diagnosis was pes planovalgus foot type.

On August 7, 2015, the Veteran underwent another VA foot examination.  The Veteran reported pain in his feet, knees, hip, and low back.  He noted that his pain was constant, and that he experienced flare-ups of pain after standing or walking.  He reported muscle spasms in the foot and knee pain.  He indicated that he was not able to walk for a period of time.  Physical examination showed pain on use and manipulation of the feet with an indication of swelling on use.  There was evidence of characteristic calluses on both feet.  There was extreme tenderness of the plantar surfaces on both feet, and the tenderness was not improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing, but there was no objective evidence of marked deformity or pronation of one or both feet.  The weight-bearing line did not fall over the medial to great toe of either foot and there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon and there was no marked inward displacement and severe spasm of the Achilles' tendon on manipulation of one or both feet.  There was no history of foot surgery.  The diagnosis was bilateral flat foot (pes planus).

The examiner noted that, although there was pain in each foot on physical examination, the pain did not contribute to functional loss as the Veteran was still able to walk without a limp.  The examiner stated that there was pain on weight-bearing but no functional loss for the right or left lower extremity attributable to the pes planus.  The examiner also reported that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is repeatedly used over a period of time.  Additionally, there was no other functional loss during flare-ups or when the foot is repeatedly used over a period of time.  However, the examiner noted that the Veteran's feet impacted his employment status, as they prohibited proonged standing and walking.

After thorough consideration of the evidence of record, the Board concludes that an increased rating of 30 percent, but no greater, is warranted for the Veteran's bilateral pes planus prior to August 7, 2015.  The evidence of record prior to August 7, 2015 reflects a July 2009 statement noting that the Veteran experienced swelling of his feet after use and had to soak his feet to reduce the swelling.  Additionally, the August 2009 examination showed marked deformity of both feet, as there was marked pronation.  Further, the Veteran reported pain on use of his feet.  Thus, the evidence of record prior to August 7, 2015 reflects marked deformity, pain on use, and swelling on use.  Although not all of the rating criteria for a 30 percent rating under Diagnostic Code 5276 for bilateral flatfoot are met, as there is no evidence of characteristic callosities prior to August 7, 2015, with consideration of the benefit of the doubt, the Board concludes that a 30 percent evaluation is warranted for the Veteran's bilateral pes planus prior to August 7, 2015.  Accordingly, an increased rating of 30 percent is warranted for the Veteran's bilateral pes planus prior to August 7, 2015 under Diagnostic Code 5276.

An increased rating greater than 30 percent is not warranted for the Veteran's bilateral pes planus prior to August 7, 2015.  Although the evidence shows marked pronation, there is no evidence reflecting extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, or that the Veteran's bilateral pes planus was not improved by orthopedic shoes or appliances.  Thus, the evidence shows that the Veteran's bilateral pes planus more nearly approximates the rating criteria for a 30 percent rating, and not the 50 percent rating, prior to August 7, 2015.  

The Board acknowledges the argument made by the Veteran's representative that the symptoms shown during the August 2015 VA examination which were the basis for the award of a 50 percent rating effective the date of the examination were present prior to the date of the examination, as the worsening of the Veteran's symptoms was the basis for the examination in the first place.  However, there is no evidence of record, medical or lay, dated prior to the August 2015 VA examination which reflects extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, or that the Veteran's symptoms were not improved by orthopedic shoes or appliances.  In the absence of any evidence demonstrating that the Veteran met the rating criteria for a 50 percent evaluation prior to August 7, 2015, a 50 percent rating is not warranted.  Accordingly, the Veteran's bilateral pes planus does not meet the criteria for an increased rating under Diagnostic Code 5276 prior to August 7, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has also considered whether an increased rating greater than 30 percent prior to August 7, 2015 is warranted under other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries, an increased evaluation is not warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2015). 

Additionally, an increased rating greater than 50 percent is not warranted for the Veteran's bilateral pes planus from August 7, 2015.  In that regard, the award of a 50 percent evaluation for pes planus constitutes the maximum schedular evaluation available for bilateral pes planus under the pertinent diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board has considered entitlement to an increased rating greater than 50 percent under other diagnostic criteria for the feet; however, a rating greater than 50 percent is not warranted for any disability of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2015).

The evidence does not establish functional loss not contemplated by the rating assigned by this decision.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the August 2009 and August 2015 examiners reported that there was no additional functional impairment or limitation of range of motion of either foot from pain, fatigue, weakness, lack of endurance, incoordination, repetitive use, or during flare-ups.  Furthermore, the effects of painful motion and other factors are not for consideration because pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such.  There is no objective evidence to suggest that the Veteran's bilateral pes planus causes additional functional loss not contemplated in the currently assigned ratings at any point during the appeal period.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As noted above, reasonable doubt was applied in the Board's decision to award an increased rating of 30 percent for bilateral pes planus prior to August 7, 2015.  However, the preponderance of the evidence is against a rating in excess of 30 percent prior to August 7, 2015 and against a rating in excess of 50 percent from August 7, 2015; thus, the doctrine of reasonable doubt is not for application in the Board's decision to deny an increased rating greater than 30 percent for bilateral pes planus prior to August 7, 2015 and an increased rating greater than 50 percent from August 7, 2015.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509-10.

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral pes planus is not so unusual or exceptional in nature as to render the schedular rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  As shown by the evidence of record, prior to August 7, 2015, the Veteran's bilateral pes planus was manifested by swelling on use, marked deformity, and pain on use.  On and after August 7, 2015, his bilateral pes planus was manifested by swelling on use, pain on use, characteristic callosities, and extreme tenderness of the plantar surfaces of the feet not improved with orthopedic shoes or appliances.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral pes planus prior to August 7, 2015 and after August 7, 2015 are not inadequate.  Specifically, the Veteran's symptoms prior to and after August 7, 2015 fit squarely within the symptoms contemplated by the rating criteria.  There are no additional symptoms of the Veteran's bilateral pes planus during either time period on appeal which demonstrates symptoms not contemplated by the rating criteria.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 30 percent, but no greater, for bilateral pes planus prior to August 7, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 50 percent for bilateral pes planus from August 7, 2015 is denied.


REMAND

In light of the Board's award herein of a 30 percent rating for bilateral pes planus prior to August 7, 2015, the issue of entitlement to a TDIU must be remanded for initial consideration by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU with consideration of the Board's decision herein and any evidence associated with the claims file since this issue was last addressed by the RO.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


